DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 7, 14 and 21 are objected to because of the following informalities:  should the term “surrounding of” be “surroundings of”? Rest of the claim language in the claims should checked and corrected for inconsistencies such as these.  Appropriate correction is required.

Allowable Subject Matter

Claims 6-7, 13-14 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Houssin et al., (US 2015/0100157 A1) in view of Shukla (US 2019/0202063 A1).
As per claims 1, 8 and 15,  Houssin et al., teach a system for (and the corresponding method, implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for configuring; machine readable and non-transitory medium having information recorded thereon) configuring an animatronic device (abstract, 0005-0006, 0048, 0050, 0132), comprising: 
obtaining information about a user for whom an animatronic device is to be configured to carry out a dialogue with the user (abstract, 0021, 0024, 0026, 0061, 0118-0125); and selecting, from a plurality of selectable programs, a program based on the information about the user (0028, 0029, 0061), wherein the program is used by the animatronic device to drive the dialogue with the user (0055-0063, 0069, 0078); configuring the animatronic device based on the program for carrying out the dialogue with the user (0067, 0069, 0078, 0114). 

As per claims 2, 9 and 16, Houssin et al., in view of Shukla, teach wherein each of the plurality of selectable programs includes one or more sub-portions each of which is related to a topic on the subject (0055-0064, 0069, 0078).  
 

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Houssin et al., (US 2015/0100157 A1) in view of Shukla (US 2019/0202063 A1), and further in view of Isaacson et al., (US 2017/0345105 A1).
As per claims 3, 10 and 17, Houssin et al., in view of Shukla, teach the user registration based program selects the program by: determining the program based on at least one registered program; selecting an initiation program as the program (0026, 0063-0064, 0119, 0125). However, Houssin et al., in view of Shukla do not explicitly teach the claimed if the user has previously signed up for; and if the user has not previously signed up. Isaacson et al., do teach if a user has previously signed up for (0147, 0186, 0259, 0444); and if the user has not 
As per claims 4, 11 and 18, Houssin et al., in view of Shukla teach wherein the step of selecting an initiation program comprises: receiving sensor data acquired at a scene where the user is present (Houssin et al., 0004, 0024, 0027, 0049, 0061, 0118); estimating a state of the user based on the sensor data (Houssin et al., 0004, 0024, 0027, 0061, 0063-0064, 0118); and determining the initiation program based on the state of the user (Houssin et al.,0026, 0063-0064, 0119, 0125). 
As per claims 5, 12 and 19, Houssin et al., in view of Shukla, teach wherein the state of the user includes at least one of: an emotion of the user estimated based on an expression of the user detected based on the sensor data (Houssin et al., 0024, 0027, 0050, 0061); an utterance from the user (Houssin et al., 0024, 0027, 0050, 0061); and an intent of the user estimated based on the emotion (Houssin et al., 0024, 0027, 0050, 0061) and the utterance of the user (Houssin et al., 0055-0059, 0063-0064, 0069).

Response to Arguments

Applicant’s arguments with respect to claim 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Prior art of related art in form PTO-892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
2/26/2021